Citation Nr: 0922974	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to open a 
claim for service connection for asbestosis; and if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which found no new and material evidence 
had been submitted and did not reopen the claim.  In a 
subsequent supplemental statement of the case in October 
2006, the RO reopened the Veteran's claim and denied claim.  

The Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2007, the Veteran requested a hearing but withdrew 
his request in September 2007.  Therefore, no hearing was 
held.

The issue of service connection for asbestosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for asbestosis was denied in an unappealed May 2003 rating 
decision.

2.  The evidence received since the May 2003 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for asbestosis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
asbestosis, the Veteran requires no further assistance to 
substantiate this aspect of his claim.

Reopening the Claim

In May 2003, the RO denied entitlement to service connection 
for asbestosis.  The RO based its decision on the fact that 
there was no evidence showing asbestos exposure during the 
Veteran's military service.  A notice of disagreement was not 
received within one year of the notice of that decision.  
Final decisions can be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The subsequently received evidence includes possible 
settlement documentation for occupational asbestos exposure 
during the Veteran's military service, a March 2006 VA 
examination, a February 2003 private medical opinion by a 
physician linking the Veteran's current asbestosis to his 
military service, and results of a Pulmonary Function Studies 
Report.  This evidence pertains to an element of the claim 
(asbestos exposure during military service) that was 
previously found to be lacking.  As such, the evidence is new 
and material and the claim for service connection for a 
asbestosis is reopened.


ORDER

New and material evidence having been submitted for the claim 
for service connection for asbestosis, the claim is reopened.  
To this extent the appeal is allowed


REMAND

Although the Board has reopened the claim for entitlement to 
service connection for asbestosis, the Board finds that more 
development is needed before a decision can be made.

The Veteran was afforded a VA examination in May 2003.  The 
examiner stated that he review medical records, but he did 
not state whether he reviewed the Veteran's claims file.  The 
CT scan that the examiner relied on was conducted in 1991.  
The Board finds this examination to be inadequate for rating 
purposes.  

Other evidence included in the Veteran's claims file includes 
a February 2006 asbestosis diagnosis by Dr. R.D. and an 
opinion linking the Veteran's asbestosis to his military 
service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Due to the opinion provided by the Veteran's private 
physician linking the Veteran's asbestosis to the Veteran's 
military service and the diagnosis of asbestosis, an 
examination is needed to determine the whether the Veteran's 
current disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence from medical  care providers who 
have treated him for asbestosis. 
The RO/AMC should then obtain and 
associate with the claims file any 
records identified by the Veteran that 
are not already in the claims file.  The 
RO/AMC should ensure that all VA medical 
treatment records are 
associated with the file.  The Veteran 
should be asked to submit, if allowable, 
any documentation the Veteran has 
regarding the settlement with the Crane 
Company.

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, shall schedule the Veteran 
for a comprehensive VA respiratory 
examination by a board-certified 
pulmonologist.  The purpose of the 
examination is to determine the current 
pulmonary disability and etiology.  

The following considerations will govern 
the examination:

a. The claims folders and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of 
the claims folders, the medical 
records obtained, and a copy of this 
remand.

b.  The examiner should advance an 
opinion at to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's asbestosis, if 
any, was manifested during active 
service; is etiologically related to 
his alleged inservice asbestos 
exposure; or otherwise originated 
during active service.  

c.  If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examinations.  All necessary testing 
should be done.  The examiner should 
review the results of any testing 
prior to completion of the 
examination report.

d. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in 
the purpose of the examination, as 
noted above. The examiner must 
provide a comprehensive report 
including a complete rationale for 
all conclusions reached.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

e.  If the examiner's opinion is 
contrary to the private physicians' 
opinions, the examiner should 
comment on the private physicians' 
opinions, including the March 2006 
opinion that states that the 
Veteran's asbestosis is the result 
of work as a helicopter maintenance 
worker from 1967 to 1970.  Also, the 
examiner should comment on the April 
2001 medical treatment record that 
shows asbestos-related pleural 
disease with bilateral pleural 
thickening.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  When the development requested has 
been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


